     FillCase
          in this 20-40262         Doc the
                  information to identify 41case:
                                               Filed             09/16/21 Entered 09/16/21 18:49:04                 Main Document
                                                                        Pg 1 of 4
     Debtor 1              SCOTT A HAGEMEIER


     Debtor 2
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Eastern District of Missouri
                                                                                    (State)
     Case Number:          20-40262




Form 4100N
Notice of Final Cure Payment                                                                                                            10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.


 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                    HOME POINT FINANCIAL CORP                                               4

 Last 4 digits of any number you use to identify the debtor's account                         3   9   5   5

 Property Address:                              6 DORIS AVE
                                                O FALLON, MO 63368




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                            Amount

 a. Allowed prepetition arrearage:                                                                                    (a)   $        1,520.36

     b. Prepetition arrearage paid by the trustee :                                                                   (b)   $         438.62

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):               (c)   $         500.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)                (d)   $         115.47
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                               (e)   $             -0-

 f.       Postpetition arrearage paid by the trustee :                                                              + (f)   $             -0-

     g. Total. Add lines b, d, and f.                                                                                 (g)   $         554.09



 Part 3:             Postpetition Mortgage Payment

 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                   $
         The next postpetition payment is due on                     /    /
                                                                 MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                           page 1
    Case 20-40262               Doc 41   Filed 09/16/21 Entered 09/16/21 18:49:04                                   Main Document
                                                      Pg 2 of 4


Debtor 1     SCOTT A HAGEMEIER                                                Case number   (if known)   20-40262
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)


 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Diana S. Daugherty
                    Signature
                                                                                 Date    09/16/2021


 Trustee            Diana S. Daugherty

 Address            Standing Chapter 13 Trustee
                    P.O. Box 430908
                    St. Louis, MO 63143


 Contact phone      (314) 781-8100                                Email   trust33@ch13stl.com




Form 4100N                                        Notice of Final Cure Payment                                                 page 2
    Case 20-40262         Doc 41      Filed 09/16/21 Entered 09/16/21 18:49:04                                    Main Document
                                                   Pg 3 of 4


Debtor 1     SCOTT A HAGEMEIER                                              Case number   (if known)   20-40262
             Name




History Of Payments
Part 2 - b
Claim ID Name                     Creditor Type                Date         Check #   Posting Description                 Amount
4        HOME POINT FINANCIAL CORPMortgage Arrearage           05/30/2020   2084823   Principal Paid                       126.72
4        HOME POINT FINANCIAL CORPMortgage Arrearage           06/30/2020   2086870   Principal Paid                         31.68
4        HOME POINT FINANCIAL CORPMortgage Arrearage           07/31/2020   2088976   Principal Paid                         31.68
4        HOME POINT FINANCIAL CORPMortgage Arrearage           08/31/2020   2091040   Principal Paid                         31.68
4        HOME POINT FINANCIAL CORPMortgage Arrearage           09/30/2020   2093086   Principal Paid                         31.68
4        HOME POINT FINANCIAL CORPMortgage Arrearage           10/31/2020   2095106   Principal Paid                         31.68
4        HOME POINT FINANCIAL CORPMortgage Arrearage           11/17/2020   2095106   Cancelled Check To Creditor/Principal -31.68
4        HOME POINT FINANCIAL CORPMortgage Arrearage           11/17/2020   0501183   Manual Check To Creditor/Principal     31.68
4        HOME POINT FINANCIAL CORPMortgage Arrearage           11/30/2020   2097144   Principal Paid                         31.68
4        HOME POINT FINANCIAL CORPMortgage Arrearage           12/31/2020   2099205   Principal Paid                         31.68
4        HOME POINT FINANCIAL CORPMortgage Arrearage           01/30/2021   2101287   Principal Paid                         36.02
4        HOME POINT FINANCIAL CORPMortgage Arrearage           02/27/2021   2103278   Principal Paid                         54.12
                                                                                            Total for Part 2 - b:          438.62

Part 2 - d
Claim ID Name                     Creditor Type                Date         Check #   Posting Description                 Amount
37       HOME POINT FINANCIAL CORPPost-Petition Mortgage Supplement
                                                               05/30/2020   2084823   Principal Paid                        33.36
37       HOME POINT FINANCIAL CORPPost-Petition Mortgage Supplement
                                                               06/30/2020   2086870   Principal Paid                         8.34
37       HOME POINT FINANCIAL CORPPost-Petition Mortgage Supplement
                                                               07/31/2020   2088976   Principal Paid                         8.34
37       HOME POINT FINANCIAL CORPPost-Petition Mortgage Supplement
                                                               08/31/2020   2091040   Principal Paid                         8.34
37       HOME POINT FINANCIAL CORPPost-Petition Mortgage Supplement
                                                               09/30/2020   2093086   Principal Paid                         8.34
37       HOME POINT FINANCIAL CORPPost-Petition Mortgage Supplement
                                                               10/31/2020   2095106   Principal Paid                         8.34
37       HOME POINT FINANCIAL CORPPost-Petition Mortgage Supplement
                                                               11/17/2020   2095106   Cancelled Check To Creditor/Principal -8.34
37       HOME POINT FINANCIAL CORPPost-Petition Mortgage Supplement
                                                               11/17/2020   0501183   Manual Check To Creditor/Principal     8.34
37       HOME POINT FINANCIAL CORPPost-Petition Mortgage Supplement
                                                               11/30/2020   2097144   Principal Paid                         8.34
37       HOME POINT FINANCIAL CORPPost-Petition Mortgage Supplement
                                                               12/31/2020   2099205   Principal Paid                         8.34
37       HOME POINT FINANCIAL CORPPost-Petition Mortgage Supplement
                                                               01/30/2021   2101287   Principal Paid                         9.48
37       HOME POINT FINANCIAL CORPPost-Petition Mortgage Supplement
                                                               02/27/2021   2103278   Principal Paid                        14.25
                                                                                            Total for Part 2 - d:          115.47




Form 4100N                                     Notice of Final Cure Payment                                                  page 3
    Case 20-40262         Doc 41   Filed 09/16/21 Entered 09/16/21 18:49:04                                 Main Document
                                                Pg 4 of 4


Debtor 1     SCOTT A HAGEMEIER                                        Case number   (if known)   20-40262
             Name




                                         CERTIFICATE OF SERVICE
         I certify that a true and correct copy of the foregoing document was filed electronically on
     September 16, 2021, with the United States Bankruptcy Court, and has been served on the parties
     in interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail
     Notice List.

          I certify that a true and correct copy of the foregoing document was filed electronically with
     the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
     first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
     List and listed below on September 16, 2021.

                                                          HOME POINT FINANCIAL CORP
     SCOTT A HAGEMEIER                                    11511 LUNA RD
     6 DORIS AVE                                          STE 300
     O FALLON, MO 63368                                   FARMERS BRANCH, TX 75234

     SOTTILE & BARILE LLC
     394 WARDS CORNER RD
     STE 180
     LOVELAND, OH 45140-8362
                                                         /s/ Diana S. Daugherty
                                                         Diana S. Daugherty, Chapter 13 Trustee




Form 4100N                                 Notice of Final Cure Payment                                                page 4
